     Case 1:20-cv-00320-DAD-BAM Document 16 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       TRAVON LEON FREEMAN,                          Case No. 1:20-cv-00320-DAD-BAM (PC)
12                           Plaintiff,                ORDER DENYING PLAINTIFF’S MOTION FOR
                                                       DISCOVERY AS PREMATURE
13              v.
14       PFEIFFER, et al.,                             (ECF No. 11)

15                           Defendants.
16

17             Plaintiff Travon Leon Freeman (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action under 42 U.S.C. § 1983.

19             On April 30, 2020, Plaintiff filed a motion to depose Defendant Pfeiffer and CDCR

20   Secretary Ralph Diaz, who is not named in this action. (ECF No. 11.)

21             Plaintiff’s motion for discovery is premature and shall be denied without prejudice.

22   Plaintiff’s application to proceed in forma pauperis was denied, (ECF No. 9), and Plaintiff has

23   not yet paid the filing fee in full as required to proceed in this action.1 In addition, the Court has

24   not screened Plaintiff’s complaint to determine whether it is subject to dismissal or whether the

25   action should proceed to discovery on Plaintiff’s claims. 28 U.S.C. § 1915(e)(2)(B)(ii)

26   (“Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

27
     1
      Plaintiff has filed an interlocutory appeal of the Court’s denial of Plaintiff’s application to
28   proceed in forma pauperis, which is currently pending. (ECF Nos. 13–15.)
                                                         1
     Case 1:20-cv-00320-DAD-BAM Document 16 Filed 05/05/20 Page 2 of 2

 1   dismiss the case at any time if the court determines that . . . the action or appeal . . . fails to state a

 2   claim upon which relief may be granted.”) The complaint has not been ordered served, no

 3   defendants have appeared, and discovery has not been opened.

 4           Accordingly, Plaintiff’s motion for discovery, (ECF No. 11), is HEREBY DENIED,

 5   without prejudice, as premature.

 6
     IT IS SO ORDERED.
 7

 8       Dated:     May 5, 2020                                   /s/ Barbara    A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
